 

Exhibit 10.1

 

October 30, 2009

 

VIA TELECOPY

 

Greenwood Financial Inc.

c/o Orleans Homebuilders, Inc.

3333 Street Road

Bensalem, Pennsylvania 19020

Attention: Garry P. Herdler

 

Re:                             Second Amended and Restated Revolving Credit
Loan Agreement dated as of September 30, 2008 (the “Agreement”) by and among
Greenwood Financial Inc. (“Master Borrower”), the entities identified on
Schedule “A” attached hereto (together with the Master Borrower, the
“Borrowers”), Orleans Homebuilders, Inc. (the “Guarantor”, and together with the
Borrowers, the “Obligors”), the Lenders that are parties hereto (the “Lenders”),
and Wachovia Bank, National Association, as Agent for the Lenders (“Agent”).

 

Dear Mr. Herdler:

 

Please refer to the Agreement.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement. This letter
shall be referred to as the “Amendment Extension Letter”.

 

1.             Requests by Obligors.

 

A.            The Obligors have notified Agent that they anticipate that an
Event of Default will occur under Section 9.11 of the Agreement on October 31,
2009 as a result of the  anticipated failure of OHI Financing, Inc. to make the
September 30, 2009 interest payment under the Subordinated Debt I (the
“Subordinated Debt I Default”).

 

B.            The Obligors have notified Agent that they anticipate that an
Event of Default will occur under Section 9.11 of the Agreement on December 1,
2009 as a result of the anticipated failure of OHI Financing, Inc. to make the
October 30, 2009 interest payment under Subordinated Debt II (the “Subordinated
Debt II Default”, together with the Subordinated Debt I Default, the
“Subordinated Debt Defaults”).

 

C.            The Obligors have notified Agent that the Obligors anticipate
failing to comply with the following requirements of the Agreement (collectively
and together with the Subordinated Debt Defaults, the “Anticipated Events of
Default”):

 

(i)            Failure to pay the first additional fee on October 31, 2009 as
required under Section 2.6.5 of the Agreement (the “First Additional Fee”),
which would result in an Event of Default under Section 9.1 of the Agreement on
November 6, 2009;

 

(ii)           Failure of any Borrowing Base Certificate delivered after
October 30, 2009 to subtract from the calculation of Borrowing Base Availability
the aggregate amount of liability of Agent under then-outstanding Letters of
Credit as required in the definition of Borrowing Base Availability under
Section 1.1 of the Agreement, which would result in an

 

 

--------------------------------------------------------------------------------


 

Event of Default under Section 9.2 of the Agreement 16 days after such Borrowing
Base Certificate is delivered or required to be delivered;

 

(iii)          Failure of any Borrowing Base Certificate delivered after
October 30, 2009 to exclude the Ewing Tracts as required under Section 3.2.2 of
the Agreement, which would result in an Event of Default under Section 9.2 of
the Agreement 16 days after such Borrowing Base Certificate is delivered or
required to be delivered;

 

(iv)          Failure of any Borrowing Base Certificate delivered on or after
October 31, 2009 to attribute Borrowing Base Availability to Asset Class (ii) of
45% or less of the aggregate Borrowing Base Availability attributable to Asset
Classes (i) and (ii) as required under Section 3.3.2.4 of the Agreement, which
would result in an Event of Default under Section 9.2 of the Agreement 16 days
after such Borrowing Base Certificate is delivered or required to be delivered;

 

(v)           Failure of any Borrowing Base Certificate delivered on or after
October 31, 2009 to (x) attribute Borrowing Base Availability to Asset Classes
(iii), (iv) and (v) of 55% or less of the aggregate Borrowing Base Availability,
or (y) attribute Borrowing Base Availability to Asset Classes (iii), (iv) and
(v) of $190,000,000 or less, in each case as required under Section 3.3.2.5 of
the Agreement, which would result in an Event of Default under Section 9.2 of
the Agreement 16 days after such Borrowing Base Certificate is delivered or
required to be delivered;

 

(vi)          Failure of any Borrowing Base Certificate delivered on or after
October 31, 2009 to contain Appraisals finalized after June 8, 2009 as required
under Section 3.3.4 of the Agreement, which would result in an Event of Default
under Section 9.2 of the Agreement 16 days after such Borrowing Base Certificate
is delivered or required to be delivered;

 

(vii)         Failure to deliver audited annual Financial Statements of
Guarantor by October 31, 2009 as required by Section 6.1.1 of the Agreement,
which would result in an Event of Default under Section 9.2 of the Agreement on
November 16, 2009 and the related Covenant Compliance Certificate required by
Section 8.9 of the Agreement;

 

(viii)        Failure to deliver a comparison of actual results to budgeted
results by October 31, 2009 as required by Section 6.1.6 of the Agreement, which
would result in an Event of Default under Section 9.2 of the Agreement on
November 16, 2009; and

 

(ix)           Failure to deliver unaudited management-prepared quarterly
Financial Statements of Guarantor by November 15, 2009 as required by
Section 6.1.2 of the Agreement, which would result in an Event of Default under
Section 9.2 of the Agreement on December 1, 2009; and the related Covenant
Compliance Certificate required by Section 8.9 of the Agreement.

 

(x)            Failure to maintain Liquidity of $10,000,000 or more as required
by Section 8.8 of the Agreement, which would result in an Event of Default under
Section 9.2 of the Agreement five (5) Business Days after the occurrence of such
event.

 

2

--------------------------------------------------------------------------------


 

D.            The Obligors have requested that the Agent and the Lenders waive
the Anticipated Events of Default for a limited period of time.

 

2.             Limited Waiver and Amendment Extension.

 

A.            Subject to the terms and conditions set forth herein, the Agent
and the Lenders temporarily waive the Anticipated Events of Default (the
“Limited Waiver and Amendment Extension”), at all times from the period from and
including the date hereof through and including November 30, 2009 (unless
otherwise extended by Agent pursuant to Section 2B of this Amendment Extension
Letter), provided that such Limited Waiver and Amendment Extension shall end on
the date there shall occur one or more of the events described in this
Section 2A (such period being the “Amendment Extension Period”):

 

(i)            A creditor of any Obligor exercises or commences any enforcement
action against any Obligor (including, without limitation, the acceleration of
Subordinated Debt I) as a result of OHI Financing Inc.’s failure to make the
September 30, 2009 interest payment under Subordinated Debt I or as a result of
OHI Financing Inc.’s failure to make the October 30, 2009 interest payment under
Subordinated Debt II;

 

(ii)           In the reasonable judgment of Agent, Obligors and Agent fail to
reach a mutual agreement in principle on a term sheet containing the significant
terms and conditions for amending and restating the Agreement, subject to
completion of due diligence, on or prior to November 5, 2009, or such later date
agreed to by Agent;

 

(iii)          The making of any bonus payments, incentive payments or any other
similar payment by Guarantor or its Affiliates to any officer, director,
employee or affiliate (other than commission or construction bonus payments to
field personnel in the ordinary course of business) during the Amendment
Extension Period;

 

(iv)          If any Notice of Borrowing for general working capital and
corporate purposes fails to provide sufficient detail of the intended use of
such advance or if such use is not deemed satisfactory to Agent but such payment
is made over Agent’s objection;

 

(v)           If Obligors fail to deliver Financial Statements to Agent on the
next Business Day after filing same with the Securities and Exchange Commission;
and

 

(vi)          The occurrence of any other Event of Default (that is, any Event
of Default caused by or resulting from something other than the above stated
Anticipated Events of Default) under the Agreement or under any of the other
Loan Documents.

 

B.            At the end of the Amendment Extension Period, the Limited Waiver
and Amendment Extension shall terminate and the Anticipated Events of Default
shall, effective as of the end of the Amendment Extension Period, immediately
constitute Events of Default under Article IX under the Agreement without the
requirement of further notice or an opportunity to cure, and Agent and Lenders
shall be entitled to immediately exercise all of their respective rights and
remedies under the Loan Documents and applicable law.    Notwithstanding the

 

3

--------------------------------------------------------------------------------


 

foregoing, so long as no Event of Default has occurred other than the
Anticipated Events of Default and on or prior to November 30, 2009 Obligors and
Agent have reached a mutual agreement in principle on a term sheet containing
the significant terms and conditions for amending and restating the Agreement,
the Amendment Extension Period may be extended by Agent with respect to the
Anticipated Events of Default through December 20, 2009 upon written notice to
Master Borrower; provided that any extension of the Amendment Extension Period
shall not be deemed a final approval of any amendment and restatement of the
Credit Agreement by Agent or any Lender.  Notwithstanding anything herein to the
contrary, the First Additional Fee will be earned on October 31, 2009.

 

C.            Without limiting the generality of the provisions of subsection
11.10 of the Agreement, the waiver set forth herein shall be limited precisely
as written and relates solely to the noncompliance by Obligors with the
provisions of the Agreement set forth in Section 1A, 1B and 1C above in the
manner and to the extent described above on or prior to the date on which the
Amendment Extension Period terminates, and nothing in this Amendment Extension
Letter shall be deemed to:

 

(i)            constitute a waiver of (x) any Event of Default or noncompliance
by the Obligors with respect to the provisions of the Agreement other than the
Anticipated Events of Default or (y) compliance by the Obligors with respect to
any other term, provision or condition of the Agreement (including, without
limitation, terms and provisions which are similar to those included in
Anticipated Events of Default but cover different time periods) or any other
Loan Document; or

 

(ii)           prejudice any right or remedy that Agent or any Lender may now
have (except to the extent such right or remedy was based upon existing defaults
that have been temporarily waived after giving effect to this Amendment
Extension Letter) or may have in the future under or in connection with the
Agreement or any other Loan Document.

 

3.             Borrowing Base, Notice of Borrowing and Subordinated Debt.

 

A.            During the Amendment Extension Period and as a result of giving
effect to the Limited Waiver and Amendment Extension, the Borrowing Base and
Borrowing Base Availability calculations with respect to Borrowing Base
Certificates delivered on or after October 30, 2009 will be made using the
modifications to the definition of Borrowing Base Availability and Article III
of the Agreement made by the Third Amendment notwithstanding that such
modifications, by their terms, are otherwise no longer effective.

 

B.            Solely with respect to the Consolidated Tangible Net Worth
Covenant contained in Section 8.2 of the Agreement, the Obligors may make
certifications (i) and (ii) in any Notice of Borrowing delivered during the
Amendment Extension Period without giving effect to the accrual of the First
Additional Fee.

 

C.            Terms used in this Section 3C shall have the meanings ascribed to
such terms in the Consent.  Each Lender signatory hereto hereby consents to the
Exchange I Transaction; provided that (i) the modifications to the terms of the
Existing Indenture I Documents are

 

4

--------------------------------------------------------------------------------


 

substantially similar to, and not less favorable to the Obligors and Lenders
than, the modifications made to the Existing Indenture II Documents in the
Exchange II Transaction, as determined by Agent, including without limitation
substantially similar covenants, events of default, interest rates, proportional
principal increase, redemption provisions, subordination provisions, maturity
date, transaction fees and other material terms, (ii) the Exchange I Transaction
is consummated during the Amendment Extension Period (as may be extended by
Agent pursuant to Section 2B of this Amendment Extension Letter), (iii) the
documentation for the Exchange I Transaction shall be in form and substance
satisfactory to Agent, and (iv) no Event of Default or any condition or event
that, after notice or lapse of time or both, would constitute an Event of
Default (other than the Anticipated Events of Default) has occurred and is
continuing as of the effective date of the Exchange I Transaction, which
condition shall be evidenced by a certificate delivered by Obligors to Agent
dated as of the effective date of the Exchange I Transaction certifying the
same.  Each Lender signatory hereto further consents and agrees that the Debt
created or incurred pursuant to the Exchange I Transaction (including the
guaranty thereof by Guarantor) shall constitute OHI Financing Subordinated Debt
and that the guaranty of such debt by Guarantor as provided in the Exchange I
Documents shall constitute Permitted Debt.

 

4.             Conditions Precedent.  The Limited Waiver shall become effective,
as of the date hereof and as provided herein, only upon the satisfaction of all
of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Effective Date”):

 

A.            On or before the Effective Date, Obligors shall deliver to Agent
the following, each, unless otherwise noted, dated the Effective Date:

 

(i)            A certificate, dated as of the Effective Date of the respective
Secretary, general partner, manager or members of each Borrower and Guarantor,
certifying that there have been no changes to its respective Organizational
Documents delivered to Lenders on September 30, 2008;

 

(ii)           Certified copies of all corporate, limited partnership and
limited liability company action (as appropriate) taken by Borrowers and
Guarantor, including resolutions of their respective Boards of Directors,
authorizing the execution, delivery and performance of this Amendment Extension
Letter, certified as of the Effective Date;

 

(iii)          An incumbency and signature certificate (dated as the date of
this Agreement) of the Secretaries, general partners, managers or members (as
appropriate) of each Borrower and Guarantor, certifying the names and true
signatures of the officers or other authorized Persons of Borrower and Guarantor
authorized to sign this Amendment Extension Letter;

 

(iv)          Signature pages of this Amendment Extension Letter executed by
each Obligor;

 

5

--------------------------------------------------------------------------------


 

(v)           All due diligence items requested by or on behalf of Agent and its
advisors, including without limitation a consolidating balance sheet for
Guarantor and its Affiliates, updated company models reflecting implementation
of the current term sheet for amending and restating the Agreement, letter of
credit analysis, and any other diligence item reasonably requested by or on
behalf of Agent or its advisors; and

 

(vi)          All documentation requested in connection with the security
interest in tax refunds.

 

B.            Requisite Lenders shall have executed this Amendment Extension
Letter.

 

C.            On or before the Effective Date, all corporate and other
proceedings taken or to be taken by any Obligor in connection with the
transactions contemplated hereby and all documents incidental thereto not
previously found acceptable by Agent, acting on behalf of Lenders, and its
counsel shall be satisfactory in form and substance to Agent and such counsel,
and Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Agent may reasonably request.

 

D.            Borrowers shall have paid (i) to Agent, all of Agent’s outstanding
expenses under the Loan Documents, including inspection and appraisal costs, and
(ii) to Reed Smith LLP and Schnader Harrison Segal and Lewis LLP, counsel to
Agent, all fees and expenses invoiced through the date hereof.

 

E.             Satisfaction of the conditions set forth in this Section 4 shall
be evidenced by the delivery by Agent to Master Borrower of executed signatures
pages for the Agent and Requisite Lenders.

 

5.             Release.  Each of the Obligors, on behalf of itself and any
person or entity claiming by, under or through it, hereby unconditionally
remises, releases and forever discharges the Agent and the Lenders, and their
respective past and present officers, directors, shareholders, agents, parent
corporation, members, subsidiaries, affiliates, trustees, administrators,
attorneys, predecessors, and successors and assigns, of and from any and all
manner of actions, causes of action, suits, debts, dues, accounts, claims,
counterclaims, crossclaims, defenses and/or demands whatsoever, including claims
for contribution and/or indemnity, whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, at law or in equity,
or resulting from any assignment, if any, which any of the Obligors ever had,
now have, or may have against the Agent or the Lenders, for or by reason of any
cause, matter or thing whatsoever, arising from the beginning of time to the
date of execution of this Amendment Extension Letter relating to or arising from
the Agreement, the Loan Documents, and/or the lending or any other banking
relationship between any of the Obligors and the Agent and the Lenders.

 

6.             Representations.  In order to induce Lenders to enter into this
Amendment Extension Letter and to grant the Limited Waiver in the manner
provided herein, each Obligor represents and warrants to each Lender that the
following statements are true, correct and complete:

 

6

--------------------------------------------------------------------------------


 

A.            Acknowledgement of Indebtedness.  (i) Absent the Limited Waiver
set forth herein, the Anticipated Events of Default would be likely to occur
and, if any Anticipated Event of Default were to occur, the Obligors would not
likely be able to cure it and such Anticipated Event of Default would continue
to exist ; (ii) the Indebtedness are valid and enforceable against Obligors; and
(iii) neither Lenders nor Agent has unconditionally waived in any respect any or
all of such Anticipated Events of Default or its respective rights and remedies
with respect thereto except as specifically set forth herein, and but for the
Limited Waiver, Obligors have no defenses whatsoever to the exercise of any
rights and remedies by Agent or Lenders, and each Obligor waives any and all
further notice, presentment, notice of dishonor or demand with respect to the
same.

 

B.            Corporate Power and Authority.  Each Obligor has all requisite
power and authority to enter into this Amendment Extension Letter and to carry
out the transactions contemplated by, and perform its obligations under, the
Agreement as temporarily modified by this Amendment Extension Letter (the
“Amended Agreement”).

 

C.            Authorization of Agreements.  The execution and delivery of this
Amendment Extension Letter and the performance of the Amended Agreement have
been duly authorized by all necessary corporate, partnership or limited
liability company action, as appropriate, on the part of each Obligor.

 

D.            No Conflict.  The execution and delivery by each Obligor of this
Amendment Extension Letter and the performance by each Obligor of the Amended
Agreement do not and will not (i) require any consent or approval of the
shareholders, partners or members of any such entity not already obtained;
(ii) contravene such entity’s Organizational Documents; (iii) violate any
provision of or cause or result in a breach of or constitute a default under any
law, rule, regulation (including, without limitation, Regulation U of the Board
of Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to such
entity; (iv) cause or result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease, or
instrument to which such entity is a party or by which it or its properties may
be bound or affected; (v) cause or result in or require the creation or
imposition of any Lien upon or with respect to any of the properties now owned
or hereafter acquired by such Obligor except as contemplated by this Amendment
Extension Letter; or (vi) violate any provision of any indenture, agreement, or
other instrument to which any Borrower, Guarantor, or any of their respective
properties or assets are bound, and will not be in conflict with, result in a
breach of, or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement, or other instrument, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon any
of said properties or assets.

 

E.             Governmental Consents.  The execution and delivery by each
Obligor of this Amendment Extension Letter and the performance by each Obligor
of the Amended Agreement do not and will not require any authorization, consent,
approval, license or exemption of, or any registration, qualification,
designation, declaration or a filing with any court or governmental

 

7

--------------------------------------------------------------------------------


 

department, commission, board, bureau, agency or instrumentality, domestic or
foreign, except as have been obtained.

 

F.             Binding Obligation.  This Amendment Extension Letter has been
duly executed and delivered by each Obligor and this Amendment Extension Letter
and the Amended Agreement are the legally valid and binding obligations of such
Obligor, enforceable against such Obligor in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.

 

G.            Incorporation of Representations and Warranties From Loan
Documents.  After giving effect to the Limited Waiver, the representations and
warranties contained in each Loan Document are and will be true, correct and
complete in all material respects on and as of the Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

H.            Absence of Default.  After giving effect to the Limited Waiver, no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment Extension Letter that would
constitute an Event of Default.

 

7.             No Impairment.  Except as to the Limited Waiver contained herein,
nothing contained in this Amendment Extension Letter shall serve as a waiver of
any right of the Agent or the Lenders, a waiver or cure of any defaults under
the Agreement or the other Loan Documents, a modification or novation of the
Indebtedness or the documentation therefor, or an agreement or commitment by the
Agent or the Lenders to extend or otherwise modify the Indebtedness.

 

8.             Termination of Limited Waiver.  Failure of any of the Obligors to
satisfy any of the terms or conditions in this Amendment Extension Letter shall,
immediately and without further notice or opportunity to cure, terminate the
Limited Waiver, end the Waiver Period, and constitute an Event of Default under
Article IX of the Agreement as of the date of such failure, and the Agent and
the Lenders shall be entitled to immediately exercise all of their respective
rights and remedies under the Loan Documents and applicable law.

 

9.             Miscellaneous.

 

A.            Headings.  The headings and underscoring of articles, sections and
clauses and the naming of any document or defined term, including this Amendment
Extension Letter, have been included herein for convenience only and shall not
be considered in interpreting this Amendment Extension Letter.

 

B.            Governing Law.  This Amendment Extension Letter shall be construed
in accordance with and governed by the internal laws of the Commonwealth of
Pennsylvania.

 

8

--------------------------------------------------------------------------------


 

C.            Integration.  This Amendment Extension Letter constitutes the sole
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes all oral negotiations and prior writings with respect to the
subject matter hereof and thereof.

 

D.            Severability of Provisions.  Any provision of this Amendment
Extension Letter that is held to be inoperative, unenforceable, void or invalid
in any jurisdiction shall, as to that jurisdiction, be ineffective,
unenforceable, void or invalid without affecting the remaining provisions in
that jurisdiction or the operation, enforceability or validity of that provision
in any other jurisdiction, and to this end the provisions of this Amendment
Extension Letter are declared to be severable.

 

E.             Fees and Expenses.  Company acknowledges that all costs, fees and
expenses as described in Section 13.15 of the Agreement incurred by Agent and
its counsel with respect to this Amendment Extension Letter and the documents
and transactions contemplated hereby shall be for the account of Borrowers.

 

F.             No Third-Party Beneficiaries.  Notwithstanding anything to the
contrary contained herein, no provision of this Amendment Extension Letter is
intended to benefit any party other than the signatories hereto nor shall any
such provision be enforceable by any other party.

 

G.            Counterparts.  This Amendment Extension Letter may be executed in
any number of counterparts and by the different parties on separate counterparts
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Amendment Extension
Letter.  Any facsimiled, electronically transmitted, or photocopied signatures
hereto shall be deemed original signatures hereto, all of which shall be equally
valid.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

Wachovia Bank, National Association,

 

 

as Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nathan R. Rantala

 

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

Master Borrower:

Greenwood Financial Inc., a Delaware corporation

 

 

 

 

 

By:

 

/s/ Lawrence J. Dugan

 

 

 

Name: Lawrence J. Dugan

 

 

 

Title: Vice President

 

 

Corporate Borrowers:

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

 

 

By:

 

/s/ Lawrence J. Dugan

 

 

 

Name: Lawrence J. Dugan

 

 

 

Title: Vice President

 

[Borrowers’ signatures continued on the following page]

 

 

--------------------------------------------------------------------------------


 

Limited Liability Company

 

Borrowers:

 

 

Masterpiece Homes, LLC

OPCNC, LLC

Orleans at Bordentown, LLC

Orleans at Cooks Bridge, LLC

Orleans at Covington Manor, LLC

Orleans at Crofton Chase, LLC

Orleans at East Greenwich, LLC

Orleans at Elk Township, LLC

Orleans at Evesham, LLC

Orleans at Hamilton, LLC

Orleans at Harrison, LLC

Orleans at Hidden Creek, LLC

Orleans at Jennings Mill, LLC

Orleans at Lambertville, LLC

Orleans at Lyons Gate, LLC

Orleans at Mansfield, LLC

Orleans at Maple Glen, LLC

Orleans at Meadow Glen, LLC

Orleans at Millstone, LLC

Orleans at Millstone River Preserve, LLC

Orleans at Moorestown, LLC

Orleans at Tabernacle, LLC

Orleans at Upper Freehold, LLC

Orleans at Wallkill, LLC

Orleans at Westampton Woods, LLC

Orleans at Woolwich, LLC

Orleans Arizona Realty, LLC

Orleans DK, LLC

Parker Lancaster, Tidewater, L.L.C.

Wheatley Meadows Associates, LLC

 

 

 

 

 

By:

 

/s/ Lawrence J. Dugan

 

 

 

Lawrence J. Dugan

 

 

 

Vice President

 

[Borrowers’ signatures continued on the following page]

 

 

--------------------------------------------------------------------------------


 

Limited Partnership

 

Borrowers:

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, L.P.

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

 

 

By:

 

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

 

 

By:

 

/s/ Lawrence J. Dugan

 

 

 

 

 

Lawrence J. Dugan

 

 

 

 

 

Vice President

 

 

 

 

 

 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

By:

 

RHGP, LLC, sole General Partner

 

 

 

By:

 

Orleans Homebuilders, Inc.,

 

 

 

 

 

Authorized Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Garry P. Herdler

 

 

 

 

 

 

 

Garry P. Herdler, Executive

 

 

 

 

 

 

 

Vice President &

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

 

By:

 

/s/ Garry P. Herdler

 

 

 

Garry P. Herdler, Executive

 

 

 

Vice President &

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Nathan R. Rantala

 

 

 

Nathan R. Rantala, Director

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

/s/ John McDonald

 

 

 

 

 

 

 

Name: John McDonald

 

 

 

 

 

 

 

Title: S.V.P.

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

/s/ Jonathan M. Barnes

 

 

 

 

 

 

 

Name: Jonathan M. Barnes

 

 

 

 

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

 

 

By:

 

/s/ Anne D. Brehony

 

 

 

 

 

 

 

Name: Anne D. Brehony

 

 

 

 

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

By:

 

/s/ Christopher Guyer

 

 

 

 

 

 

 

Name: Christopher Guyer

 

 

 

 

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

FIRSTRUST BANK

 

 

 

 

 

 

 

By:

 

/s/ Seth Mackler

 

 

 

 

 

 

 

Name: Seth Mackler

 

 

 

 

 

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

TD BANK, NA, successor by merger to Commerce
Bank, N.A.

 

 

 

 

 

 

 

By:

 

/s/ Kendall Jones

 

 

 

 

 

 

 

Name: Kendall Jones

 

 

 

 

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

 

/s/ Janet R. Naifeh

 

 

 

 

 

 

 

Name: Janet R. Naifeh

 

 

 

 

 

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

REGIONS BANK, successor by merger to

Amsouth Bank

 

 

 

 

 

 

 

By:

 

/s/ William P. Connell

 

 

 

 

 

 

 

Name: William P. Connell

 

 

 

 

 

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO

AMENDMENT EXTENSION LETTER WITH

GREENWOOD FINANCIAL INC. AS

MASTER BORROWER, DATED AS OF

OCTOBER 30, 2009:

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

 

/s/ Laura Benson

 

 

 

 

 

 

 

Name: Laura Benson

 

 

 

 

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Schedule A  —  Schedule of Borrowers

 

Greenwood Financial Inc.

Masterpiece Homes, LLC

OHB Homes, Inc.

Orleans Corporation

Orleans Corporation of New Jersey

Orleans Construction Corp.

Parker & Lancaster Corporation

Parker & Orleans Homebuilders, Inc.

Sharp Road Farms, Inc.

OPCNC, LLC

Orleans at Bordentown, LLC

Orleans at Cooks Bridge, LLC

Orleans at Covington Manor, LLC

Orleans at Crofton Chase, LLC

Orleans at East Greenwich, LLC

Orleans at Elk Township, LLC

Orleans at Evesham, LLC

Orleans at Hamilton, LLC

Orleans at Harrison, LLC

Orleans at Hidden Creek, LLC

Orleans at Jennings Mill, LLC

Orleans at Lambertville, LLC

Orleans at Lyons Gate, LLC

Orleans at Mansfield, LLC

Orleans at Maple Glen, LLC

Orleans at Meadow Glen, LLC

Orleans at Millstone, LLC

Orleans at Millstone River Preserve, LLC

Orleans at Moorestown, LLC

Orleans at Tabernacle, LLC

Orleans at Upper Freehold, LLC

Orleans at Wallkill, LLC

Orleans at Westampton Woods, LLC

Orleans at Woolwich, LLC

Orleans Arizona Realty, LLC

Orleans DK, LLC

Wheatley Meadows Associates, LLC

Parker Lancaster, Tidewater, L.L.C.

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

Orleans at Falls, LP

Orleans at Limerick, LP

Orleans at Lower Salford, LP

Orleans at Thornbury, LP

Orleans at Upper Saucon, L.P.

 

1

--------------------------------------------------------------------------------


 

Orleans at Upper Uwchlan, LP

Orleans at West Bradford, LP

Orleans at West Vincent, LP

Orleans at Windsor Square, LP

Orleans at Wrightstown, LP

Stock Grange, LP

Orleans RHIL, LP

Realen Homes, L.P.

 

2

--------------------------------------------------------------------------------